PER CURIAM:
Patent No. 2,813,273, issued to Abraham Schreter on November 19, 1957, for a button-down necktie was declared invalid by the District Court at the suit of Samuel J. Miller & Co., a manufacturer of them. The decision went upon the finding that the invention claimed in the letters patent was described in printed publications and was in public use, and on sale in the United States by the defendant-appellant A. Schreter & Sons Company, Incorporated, and others, more than a year before the application for the patent. 35 U.S.C. 102(b). The present holders or owners of the patent are also defendants and appellants.
We affirm the declaration of the District Court upon the basis of its accompanying opinion, Samuel J. Miller & Co. v. A. Schreter & Sons Co., 246 F. Supp. 737 (D.Md.1965).
Affirmed.